Letton, J.,
dissenting.
Being satisfied that the former decision was wrong, that defendant had a representative form, of government and had power to change its rates; that the changes made were reasonable, and that this court should have given full faith and credit to the decisions of the federal courts applying to this federal corporation, I adhere to the views expressed in my dissenting opinion when the case was here before, reported in 104 Neb. 515, and must again dissent from the opinion of the majority.
Flansbtjrg, -T., also dissents.